This matter is before .this court on a petition for habeas corpus wherein petitioner seeks bail pending extradition proceedings in the Superior Court in the case entitled William H. Bailey v. William Lauñe, M. P. No. 12115.
After consideration of all the circumstances in this case, this court hereby grants the petition for bail pending determination of the extradition proceedings in M. P. No. 12115. Bail is set in the amount of $5,000 with surety. Upon the furnishing of said bail and surety the petitioner shall be released from his present custody until further order of .this court. In the event of an adverse decision to the petitioner in the proceedings pending in M. P. No. 12115, the Attorney General may move in this court for revocation of bail.
John A. O’Neill, Jr., for petitioner.
Julius C. Michaelson, Attorney General, for respondent.
The writ of habeas corpus shall issue forthwith.
Bevilacqua, C. J., not participating.